DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 9 objected to because of the following informalities:  “comprising” should read “comprising the steps of.”  
Claim 10, the word “Perform” should start with a lowercase letter.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 1, 8, a method), machine, or manufacture (claim 9, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
obtaining a posture of a target person and characteristics of external factors of the target person; 
generating a time series model related to the characteristics of the external factors based on the obtained characteristics of the external factors at different time points; and 
determining whether the target person has a disorder of an internal factor based on the obtained posture and the generated time series model.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Although the claim recites “determining whether the target person has a disorder of an internal factor based on the obtained posture and the generated time series model,” such a determination is abstract.. This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application, so therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  The element of “a computer” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S., 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
	Dependent claim(s) 2-7 and 15 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims  2-7 and 15 are merely extensions of abstract ideas with no additional elements or only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 8, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
obtaining a posture of a target person and characteristics of external factors of the target person; 
generating a time series model related to the characteristics of the external factors based on a plurality of the obtained characteristics of the external factors at different time points; 
determining whether the target person has a disorder of an internal factor based on the obtained posture and the generated model; and 
estimating a risk of the target person by applying determined presence or absence of the disorder of the internal factor and the obtained characteristics of the external factors to a machine learning model learned by using the presence or absence of the disorder of the internal factor and the characteristics of the external factors as an explanatory variable, and using the risk as an objective variable.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Although the claim recites “determining whether the target person has a disorder” and “estimating a risk of the target person” such determinations are abstract data. This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application, so therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  The element of “a computer” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S., 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Evaluating claim 9, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
obtaining a posture of a target person and characteristics of external factors of the target person; 
generating a time series model related to the characteristics of the external factors based on the obtained characteristics of the external factors at different time points; and 
determining whether the target person has a disorder of an internal factor based on the obtained posture and the generated time series model.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Although the claim recites “determining whether the target person has a disorder of an internal factor based on the obtained posture and the generated time series model,” such a determination is abstract data. This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application, so therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  The elements of “a computer” and “non-transitory computer readable storage medium” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S., 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
	Dependent claim(s) 10-14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 10-14 are merely extensions of abstract ideas with no additional elements or only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recite “perform machine learning using determined presence or absence of the disorder of the internal factor and the obtained characteristics of the external factors as an explanatory variable” but it is not clear what is meant by the terms “perform machine learning” and “explanatory variable.”  It is further not clear what is meant by “using a risk possessed by the target person as an objective variable.”
Claim 8 recites “estimating a risk of the target person by applying determined presence or absence of the disorder of the internal factor and the obtained characteristics of the external factors to a machine learning model learned by using the presence or absence of the disorder of the internal factor and the characteristics of the external factors as an explanatory variable, and using the risk as an objective variable” but it is not clear how the explanatory variable and objetive variable are used.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	
Double Patenting
Claim 7 of this application is patentably indistinct from claim 15 of this application. Pursuant to 37 CFR 1.78(f), when an application or applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,755,817 (Mariottini).

Regarding claim 1, Mariottini discloses a learning method performed by a computer, the learning method comprising: 
obtaining a posture of a target person and characteristics of external factors of the target person (“a data capture subsystem configured to capture data pertaining to a position and/or motion of a patient” (Col 1, Ln 65) “classification as to which particular joints'/body parts' motion exceeded the threshold (see discussion of FIG. 6D below)” (Col 11, Ln 65)); 
generating a time series model related to the characteristics of the external factors based on the obtained characteristics of the external factors at different time points (“the system may also be enhanced to leverage body-motion models within machine learning algorithms (e.g., belief propagation) to infer the position of an occluded body part (e.g., a leg) by leveraging the position and/or motion of other, observable body parts (e.g., hip and torso)” (Col 8, Ln 1), “These parameters include, for example: stride length, stride duration (gait cycle), center of mass motion (position, velocity), anteroposterior angle, mediolateral angle, knee angles, double stance time (double support interval), step asymmetry, gait asymmetry, gait speed, gait freezing, and other parameters. (Col 8, Ln 45), “The listing may identify the events by any one or more of various characteristics, e.g., date and time of occurrence (see discussion of FIG. 6B below), classification as normal or abnormal (see discussion of FIG. 6B below)” (Col 11, Ln 52) FIG 6E, frames show time); and 
determining whether the target person has a disorder of an internal factor based on the obtained posture and the generated time series model (“The listing may identify the events by any one or more of various characteristics, e.g., date and time of occurrence (see discussion of FIG. 6B below), classification as normal or abnormal (see discussion of FIG. 6B below)” (Col 11, Ln 52)).

Regarding claim 2, Mariottini discloses the method above, and further discloses perform machine learning using determined presence or absence of the disorder of the internal factor and the obtained characteristics of the external factors as an explanatory variable, and using a risk possessed by the target person as an objective variable (“the system may also be enhanced to leverage body-motion models within machine learning algorithms (e.g., belief propagation) to infer the position of an occluded body part (e.g., a leg) by leveraging the position and/or motion of other, observable body parts (e.g., hip and torso)” (Col 8, Ln 1), “(b) a likelihood of the patient having a neurodegenerative condition, where the determination of the likelihoods uses the extracted gait parameters and a machine learning algorithm trained on training data comprising gait parameters of population data from both persons with a normal gait and persons with an abnormal gait” (Col 28, Ln 11)).

Regarding claim 3, Mariottini discloses the method above, and further discloses the determining includes determining presence or absence of the disorder of the internal factor based on a comparison between a reference model corresponding to the obtained posture among reference models according to aging for respective postures and the generated model (“historical data of the patient and the assessment is based on the evaluation of the extracted gait parameters compared to the historical data of the patient” (Col 27, Ln 36)).

Regarding claim 4, Mariottini discloses the method above, and further discloses the determining includes determining that the target person has the disorder of the internal factor when there is a significant difference between the reference model and the generated model (“historical data of the patient and the assessment is based on the evaluation of the extracted gait parameters compared to the historical data of the patient” (Col 27, Ln 36) a comparison that results in a greater difference suggests the disorder is more likely).

Regarding claim 5, Mariottini discloses the method above, and further discloses the determining includes determining that the target person has the disorder of the internal factor when the characteristics of the external factors in the generated model have fluctuation in time series (“magnitude of deviation from (extent of body motion beyond that of) normal gait (i.e., extent to which value of gait parameter/magnitude of body motion exceeds the threshold) (see discussion of FIG. 6E below), classification as to which particular joints'/body parts' motion exceeded the threshold (see discussion of FIG. 6D below)” (Col 11, Ln 62)).

Regarding claim 6, Mariottini discloses the method above, and further discloses the posture is a posture during walking of the target person, and the characteristics of the external factors are a walking manner of the target person (“the data analysis module extracts walking-pattern (i.e., gait) parameters from the captured body motion data and then, using, e.g., pattern recognition and machine learning algorithms trained with pertinent training data, predicts a risk or likelihood of certain medical events or conditions based on the extracted gait parameters, e.g., triggers an alert indicating such risk or likelihood if the analyzed data (e.g., extracted gait parameters) exceeds one or more thresholds” (Col 3, Ln 37))

Regarding claim 7, Mariottini discloses the method above, and further discloses the disorder of the internal factor is dementia (“The disclosed systems and methods for predicting medical events and conditions that are reflected in gait may be applicable to the following medical events and conditions: falls or similar events, osteoarthritis, Parkinson's disease, Dementia spectrum disorders” (Col 4, Ln 22)).

Regarding claim 8, Mariottini discloses an estimating method performed by a computer, the estimating method comprising: 
obtaining a posture of a target person and characteristics of external factors of the target person (“a data capture subsystem configured to capture data pertaining to a position and/or motion of a patient” (Col 1, Ln 65), “classification as to which particular joints'/body parts' motion exceeded the threshold (see discussion of FIG. 6D below)” (Col 11, Ln 65)); 
generating a time series model related to the characteristics of the external factors based on a plurality of the obtained characteristics of the external factors at different time points (“the system may also be enhanced to leverage body-motion models within machine learning algorithms (e.g., belief propagation) to infer the position of an occluded body part (e.g., a leg) by leveraging the position and/or motion of other, observable body parts (e.g., hip and torso)” (Col 8, Ln 1), “These parameters include, for example: stride length, stride duration (gait cycle), center of mass motion (position, velocity), anteroposterior angle, mediolateral angle, knee angles, double stance time (double support interval), step asymmetry, gait asymmetry, gait speed, gait freezing, and other parameters. (Col 8, Ln 45), “The listing may identify the events by any one or more of various characteristics, e.g., date and time of occurrence (see discussion of FIG. 6B below), classification as normal or abnormal (see discussion of FIG. 6B below)” (Col 11, Ln 52) FIG 6E, frames show time); 
determining whether the target person has a disorder of an internal factor based on the obtained posture and the generated model (“The listing may identify the events by any one or more of various characteristics, e.g., date and time of occurrence (see discussion of FIG. 6B below), classification as normal or abnormal (see discussion of FIG. 6B below)” (Col 11, Ln 52)); and 
estimating a risk of the target person by applying determined presence or absence of the disorder of the internal factor and the obtained characteristics of the external factors to a machine learning model learned by using the presence or absence of the disorder of the internal factor and the characteristics of the external factors as an explanatory variable, and using the risk as an objective variable (“generating an assessment (e.g., risk assessment or diagnosis) as described above, the assessment module 224 may output the discrete abnormal and normal gait events. This output may include, e.g., a listing of the events and video recordings (or, more generally, data recordings) of the events. The listing may identify the events by any one or more of various characteristics, e.g., date and time of occurrence (see discussion of FIG. 6B below), classification as normal or abnormal (see discussion of FIG. 6B below), classification as to abnormal event type (i.e., identification of particular medical event/condition for which a risk/likelihood is indicated by the given abnormal event) (see discussion of FIG. 6B below), classification as to level of risk/degree of likelihood (see discussion of FIG. 6B below), magnitude of deviation from (extent of body motion beyond that of) normal gait (i.e., extent to which value of gait parameter/magnitude of body motion exceeds the threshold) (see discussion of FIG. 6E below), classification as to which particular joints'/body parts' motion exceeded the threshold (see discussion of FIG. 6D below)” (Col 11, Ln 48)).

Regarding claim 9, Mariottini discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: 
obtaining a posture of a target person and characteristics of external factors of the target person (“a data capture subsystem configured to capture data pertaining to a position and/or motion of a patient” (Col 1, Ln 65), “classification as to which particular joints'/body parts' motion exceeded the threshold (see discussion of FIG. 6D below)” (Col 11, Ln 65)); 
generating a time series model related to the characteristics of the external factors based on the obtained characteristics of the external factors at different time points (“the system may also be enhanced to leverage body-motion models within machine learning algorithms (e.g., belief propagation) to infer the position of an occluded body part (e.g., a leg) by leveraging the position and/or motion of other, observable body parts (e.g., hip and torso)” (Col 8, Ln 1), “These parameters include, for example: stride length, stride duration (gait cycle), center of mass motion (position, velocity), anteroposterior angle, mediolateral angle, knee angles, double stance time (double support interval), step asymmetry, gait asymmetry, gait speed, gait freezing, and other parameters. (Col 8, Ln 45), “The listing may identify the events by any one or more of various characteristics, e.g., date and time of occurrence (see discussion of FIG. 6B below), classification as normal or abnormal (see discussion of FIG. 6B below)” (Col 11, Ln 52) FIG 6E, frames show time); and 
determining whether the target person has a disorder of an internal factor based on the obtained posture and the generated time series model (“The listing may identify the events by any one or more of various characteristics, e.g., date and time of occurrence (see discussion of FIG. 6B below), classification as normal or abnormal (see discussion of FIG. 6B below)” (Col 11, Ln 52)).

Regarding claim 10, Mariottini discloses a non-transitory computer-readable storage medium and further disclose Perform machine learning using determined presence or absence of the disorder of the internal factor and the obtained characteristics of the external factors as an explanatory variable, and using a risk possessed by the target person as an objective variable (“the system may also be enhanced to leverage body-motion models within machine learning algorithms (e.g., belief propagation) to infer the position of an occluded body part (e.g., a leg) by leveraging the position and/or motion of other, observable body parts (e.g., hip and torso)” (Col 8, Ln 1), “(b) a likelihood of the patient having a neurodegenerative condition, where the determination of the likelihoods uses the extracted gait parameters and a machine learning algorithm trained on training data comprising gait parameters of population data from both persons with a normal gait and persons with an abnormal gait” (Col 28, Ln 11)).

Regarding claim 11, Mariottini discloses a non-transitory computer-readable storage medium and further disclose the determining includes determining presence or absence of the disorder of the internal factor based on a comparison between a reference model corresponding to the obtained posture among reference models according to aging for respective postures and the generated model (“historical data of the patient and the assessment is based on the evaluation of the extracted gait parameters compared to the historical data of the patient” (Col 27, Ln 36)).

Regarding claim 12, Mariottini discloses a non-transitory computer-readable storage medium and further disclose the determining includes determining that the target person has the disorder of the internal factor when there is a significant difference between the reference model and the generated model (“historical data of the patient and the assessment is based on the evaluation of the extracted gait parameters compared to the historical data of the patient” (Col 27, Ln 36) a comparison that results in a greater difference suggests the disorder is more likely).

Regarding claim 13, Mariottini discloses a non-transitory computer-readable storage medium and further disclose the determining includes determining that the target person has the disorder of the internal factor when the characteristics of the external factors in the generated model have fluctuation in time series (“magnitude of deviation from (extent of body motion beyond that of) normal gait (i.e., extent to which value of gait parameter/magnitude of body motion exceeds the threshold) (see discussion of FIG. 6E below), classification as to which particular joints'/body parts' motion exceeded the threshold (see discussion of FIG. 6D below)” (Col 11, Ln 62)).

Regarding claim 14, Mariottini discloses a non-transitory computer-readable storage medium and further disclose the posture is a posture during walking of the target person, and the characteristics of the external factors are a walking manner of the target person (“the data analysis module extracts walking-pattern (i.e., gait) parameters from the captured body motion data and then, using, e.g., pattern recognition and machine learning algorithms trained with pertinent training data, predicts a risk or likelihood of certain medical events or conditions based on the extracted gait parameters, e.g., triggers an alert indicating such risk or likelihood if the analyzed data (e.g., extracted gait parameters) exceeds one or more thresholds” (Col 3, Ln 37)).

Regarding claim 15, Mariottini disclose the storage medium above disorder of the internal factor is dementia (“The disclosed systems and methods for predicting medical events and conditions that are reflected in gait may be applicable to the following medical events and conditions: falls or similar events, osteoarthritis, Parkinson's disease, Dementia spectrum disorders” (Col 4, Ln 22)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication 2019/0277947 teaches a posture of a target to assess a state of a target (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864